UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly4, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-183 THE HERSHEY COMPANY 100 Crystal A Drive Hershey, PA 17033 Registrant's telephone number:717-534-4200 State of Incorporation IRS Employer Identification No. Delaware 23-0691590 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 166,411,570 shares, as of July 23, 2010.Class B Common Stock, $1 par value – 60,707,919 shares, as of July 23, 2010. THE HERSHEY COMPANY INDEX Part I.Financial Information Page Number Item 1.Consolidated Financial Statements (Unaudited) 3 Consolidated Statements of Income Three months ended July4, 2010 and July5, 2009 3 Consolidated Statements of Income Six months ended July4, 2010 and July5, 2009 4 Consolidated Balance Sheets July4, 2010 and December31, 2009 5 Consolidated Statements of Cash Flows Six months ended July4, 2010 and July5, 2009 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 Part II.Other Information Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6.Exhibits 28 -2- PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Three Months Ended July 4, July 5, Net Sales $ $ Costs and Expenses: Cost of sales Selling, marketing and administrative Business realignment and impairment charges, net Total costs and expenses Income before Interest and Income Taxes Interest expense, net Income before Income Taxes Provision for income taxes Net Income $ $ Earnings Per Share - Basic - Class B Common Stock $ $ Earnings Per Share - Diluted - Class B Common Stock $ $ Earnings Per Share - Basic - Common Stock $ $ Earnings Per Share - Diluted - Common Stock $ $ Average Shares Outstanding - Basic - Common Stock Average Shares Outstanding - Basic - Class B Common Stock Average Shares Outstanding - Diluted Cash Dividends Paid Per Share: Common Stock $ $ Class B Common Stock $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Six Months Ended July 4, July 5, Net Sales $ $ Costs and Expenses: Cost of sales Selling, marketing and administrative Business realignment and impairment charges, net Total costs and expenses Income before Interest and Income Taxes Interest expense, net Income before Income Taxes Provision for income taxes Net Income $ $ Earnings Per Share - Basic - Class B Common Stock $ $ Earnings Per Share - Diluted - Class B Common Stock $ $ Earnings Per Share - Basic - Common Stock $ $ Earnings Per Share - Diluted - Common Stock $ $ Average Shares Outstanding - Basic - Common Stock Average Shares Outstanding - Basic - Class B Common Stock Average Shares Outstanding - Diluted Cash Dividends Paid Per Share: Common Stock $ $ Class B Common Stock $ $ The accompanying notes are an integral part of these consolidated financial statements. -4- THE HERSHEY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands of dollars) ASSETS July 4, December 31, Current Assets: Cash and cash equivalents $ $ Accounts receivable - trade Inventories Deferred income taxes Prepaid expenses and other Total current assets Property, Plant and Equipment, at cost Less-accumulated depreciation and amortization ) ) Net property, plant and equipment Goodwill Other Intangibles Deferred Income Taxes Other Assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Accrued income taxes — Short-term debt Current portion of long-term debt Total current liabilities Long-term Debt Other Long-term Liabilities Deferred Income Taxes — Total liabilities Stockholders' Equity: The Hershey Company Stockholders’ Equity Preferred Stock, shares issued: none in 2010 and 2009 — — Common Stock, shares issued: 299,193,825 in 2010 and 299,192,836 in 2009 Class B Common Stock, shares issued: 60,707,919 in 2010 and 60,708,908 in 2009 Additional paid-in capital Retained earnings Treasury-Common Stock shares at cost: 132,853,510 in 2010 and 131,903,468 in 2009 ) ) Accumulated other comprehensive loss ) ) The Hershey Company stockholders’ equity Noncontrolling interests in subsidiaries Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated balance sheets. -5- THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) For the Six Months Ended July 4, July 5, Cash Flows Provided from (Used by) Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided from Operations: Depreciation and amortization Stock-based compensation expense, net of tax of $10,244 and $11,270, respectively Excess tax benefits from exercise of stock options ) ) Deferred income taxes Business realignment and impairment charges, net of tax of $15,909 and $24,898, respectively Contributions to pension plans ) ) Changes in assets and liabilities, net of effects from business acquisitions: Accounts receivable - trade Inventories ) ) Accounts payable Other assets and liabilities ) ) Net Cash Flows Provided from Operating Activities Cash Flows Provided from (Used by) Investing Activities Capital additions ) ) Capitalized software additions ) ) Proceeds from sales of property, plant and equipment Business acquisition — ) Net Cash Flows (Used by) Investing Activities ) ) Cash Flows Provided from (Used by) Financing Activities Net increase (decrease) in short-term debt ) Repayment of long-term debt ) ) Cash dividends paid ) ) Exercise of stock options Excess tax benefits from exercise of stock options Contributions from noncontrolling interests in subsidiaries Repurchase of Common Stock ) ) Net Cash Flows (Used by) Financing Activities ) ) Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Interest Paid $ $ Income Taxes Paid $ $ The accompanying notes are an integral part of these consolidated financial statements. -6- THE HERSHEY COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION Our unaudited consolidated financial statements provided in this report include the accounts of the Company and our majority-owned subsidiaries and entities in which we have a controlling financial interest after the elimination of intercompany accounts and transactions.We have a controlling financial interest if we own a majority of the outstanding voting common stock and the noncontrolling shareholders do not have substantive participating rights, or we have significant control over an entity through contractual or economic interests in which we are the primary beneficiary.We prepared these statements in accordance with the instructions to Form 10-Q.The financial statements were prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting.These statements do not include all of the information and footnotes required by GAAP for complete financial statements. Our significant interim accounting policies include the recognition of a pro rata share of certain estimated annual amounts primarily for raw material purchase price variances, advertising expense, incentive compensation expenses and the effective income tax rate. We included all adjustments (consisting only of normal recurring accruals) which we believe were considered necessary for a fair presentation. We reclassified certain prior year amounts to conform to the 2010 presentation.Operating results for the six months ended July4, 2010 may not be indicative of the results that may be expected for the year ending December 31, 2010, because of the seasonal effects of our business. For more information, refer to the consolidated financial statements and notes included in our 2009 Annual Report on Form 10-K. 2.BUSINESS ACQUISITION In March 2009, the Company completed the acquisition of the Van Houten Singapore consumer business.The acquisition from Barry Callebaut, AG provides the Company with an exclusive license of the Van Houten brand name and related trademarks in Asia and the Middle East for the retail and duty-free distribution channels.The purchase price for the acquisition of Van Houten Singapore and the licensing agreement was approximately $15.2 million. We included results subsequent to the acquisition date in the consolidated financial statements.If we had included the results of the acquisition in the consolidated financial statements for each of the periods presented, the effect would not have been material. 3.NONCONTROLLING INTERESTS IN SUBSIDIARIES In May 2007, we entered into an agreement with Godrej Beverages and Foods, Ltd., one of India’s largest consumer goods, confectionery and food companies, to manufacture and distribute confectionery products, snacks and beverages across India.Under the agreement, we own a 51% controlling interest in Godrej Hershey Ltd.In January 2009, the Company contributed cash of approximately $8.7 million to Godrej Hershey Ltd. and owners of the noncontrolling interests in Godrej Hershey Ltd. contributed approximately $7.3 million.In June 2010, the Company and the noncontrolling interests executed a rights agreement with Godrej Hershey Ltd. in the form of unsecured compulsorily and fully convertible debentures.The Company contributed cash of approximately $11.1 million and the noncontrolling interests contributed $9.3million associated with the rights agreement.The ownership interest percentages in Godrej Hershey Ltd. did not change significantly as a result of the contributions in 2009 and 2010.The noncontrolling interests in Godrej Hershey Ltd. are included in the equity section of the Consolidated Balance Sheets. We also own a 51% controlling interest in Hershey do Brasil under a cooperative agreement with Pandurata Alimentos LTDA (“Bauducco”), a leading manufacturer of baked goods in Brazil whose primary brand is Bauducco.The noncontrolling interest in Hershey do Brasil is included in the equity section of the Consolidated Balance Sheets. The decrease in noncontrolling interests in subsidiaries from $39.9million as of December31, 2009 to $35.1million as of July4, 2010 reflected the noncontrolling interests’ share of losses of these entities, including the noncontrolling interests’ share of the goodwill impairment charge recorded for Godrej Hershey Ltd. and the impact of currency translation adjustments, partially offset by the noncontrolling interests’ contribution associated with the June 2010 rights agreement described above.The adjustment to exclude the losses of noncontrolling interests in subsidiaries increased income by $5.4million for the six months ended July4, 2010 and by $2.4million for the six months ended July5, 2009 and was included in selling, marketing and administrative expenses. -7- 4. STOCK COMPENSATION PLANS The Hershey Company Equity and Incentive Compensation Plan (“EICP”) is the plan under which grants using shares for compensation and incentive purposes are made.The following table summarizes our stock compensation costs: For the Three Months Ended For the Six Months Ended July4, July5, July4, July5, In millions of dollars Total compensation amount charged against income for stock options, performance stock units (“PSUs”) and restricted stock units $ 13.2 $ 20.3 $ 27.2 $ 31.5 Total income tax benefit recognized in the Consolidated Statements of Income for share-based compensation $ 5.2 $ 6.4 $ 10.2 $ 11.1 The decrease in share-based compensation expense for the second quarter and first six months of 2010 resulted from higher performance expectation adjustments for our PSU awards in 2009. We estimated the fair value of each stock option grant on the date of the grant using a Black-Scholes option-pricing model and the weighted-average assumptions set forth in the following table: For the Six Months Ended July 4, July 5, Dividend yields 3.2% 3.3% Expected volatility 21.7% 21.6% Risk-free interest rates 3.1% 2.1% Expected lives in years Stock Options A summary of the status of our stock options as of July4, 2010, and the change during 2010 is presented below: For the Six Months Ended July4, 2010 Stock Options Shares Weighted-Average Exercise Price Weighted-Average Remaining Contractual Term Outstanding at beginning of the period 6.2 years Granted 39.37 Exercised 34.44 Forfeited 42.16 Outstanding as of July 4, 2010 42.04 6.5 years Options exercisable as of July 4, 2010 44.76 5.1 years -8- For the Six Months Ended July 4, July 5, Weighted-average fair value of options granted (per share) Intrinsic value of options exercised (in millions of dollars) As of July4, 2010, the aggregate intrinsic value of options outstanding was $155.7million and the aggregate intrinsic value of options exercisable was $74.8million. As of July4, 2010, there was $33.4million of total unrecognized compensation cost related to non-vested stock option compensation arrangements granted under our stock option plans.That cost is expected to be recognized over a weighted-average period of 2.6years. Performance Stock Units and Restricted Stock Units A summary of the status of our performance stock units and restricted stock units as of July4, 2010, and the change during 2010 is presented below: Performance Stock Units and Restricted Stock Units For the Six Months Ended July 4, 2010 Weighted-average grant date fair value for equity awards or market value for liability awards Outstanding at beginning of year Granted 616,969 38.98 Performance assumption change 370,397 35.77 Vested 37.48 Forfeited (13,472) 42.94 Outstanding as of July4, 2010 As of July4, 2010, there was $47.6 million of unrecognized compensation cost relating to non-vested performance stock units and restricted stock units.We expect to recognize that cost over a weighted-average period of 2.4 years. For the Six Months Ended July 4, July 5, Intrinsic value of share-based liabilities paid, combined with the fair value of shares vested (in millions of dollars) Deferred performance stock units, deferred restricted stock units, and directors’ fees and accumulated dividend amounts representing deferred stock units totaled 427,925 units as of July4, 2010.Each unit is equivalent to one share of the Company’s Common Stock. No stock appreciation rights were outstanding as of July4, 2010. For more information on our stock compensation plans, refer to the consolidated financial statements and notes included in our 2009 Annual Report on Form 10-K and our proxy statement for the 2010 annual meeting of stockholders. -9- 5. INTEREST EXPENSE Net interest expense consisted of the following: For the Six Months Ended July4, July5, In thousands of dollars Interest expense $ $ Interest income ) ) Capitalized interest ) ) Interest expense, net $ $ 6.BUSINESS REALIGNMENT AND IMPAIRMENT CHARGES In February 2007, we announced a comprehensive, three-year global supply chain transformation program (the “Global Supply Chain Transformation program” or “GSCT”).Total pre-tax charges and non-recurring project implementation costs were $629.1 million for the GSCT which was essentially complete as of December 31, 2009.Total costs of $99.1 million were recorded during 2009, costs of $130.0 million were recorded in 2008 and costs of $400.0 million were recorded in 2007 for this program.The current trends of employee lump sum withdrawals from the defined benefit pension plans could result in additional non-cash pension settlement losses of $12 million to $18 million in 2010.In addition, the manufacturing facilities in Naugatuck, Connecticut and Smiths Falls, Ontario have been closed and are being held for sale.The carrying value of these facilities was $10.0 million at July 4, 2010.Actual proceeds from the sale of these facilities could differ from expected proceeds which could cause additional charges or credits in 2010. In June 2010, we announced Project Next Century (“Next Century program”) as part of our ongoing efforts to create an advantaged supply chain and competitive cost structure.As part of the program, production will transition from the Company's century-old facility at 19 East Chocolate Avenue in Hershey, Pennsylvania, to a planned expansion of the West Hershey facility, which was built in 1992.Production from the 19 East Chocolate Avenue plant, as well as a portion of the workforce, will be relocated to the West Hershey facility.This change is expected to result in the reduction of approximately 500 to 600 jobs at the two facilities as investments in technology and automation result in enhanced efficiency. We estimate that the Next Century program will incur pre-tax charges and non-recurring project implementation costs of $140 million to $170 million over the next three years.This estimate includes $120 million to $150 million in pre-tax business realignment and impairment charges and approximately $20 million in project implementation and start-up costs. During the second quarter of 2010, we completed an impairment evaluation of goodwill and other intangible assets associated with Godrej Hershey Ltd.Based on this evaluation, we recorded a non-cash goodwill impairment charge of $44.7 million, including a reduction to reflect the share of the charge associated with the noncontrolling interests. -10- Business realignment and impairment charges recorded during the three-month and six-month periods ended July 4, 2010 and July 5, 2009 were as follows: For the Three Months Ended For the Six Months Ended July 4, July 5, July 4, July 5, In thousands of dollars Cost of sales Global supply chain transformation program $
